BUSSEY, Judge.
This is an original application by Everette L. George, petitioner, an inmate in the state penitentiary at McAlester, Oklahoma, asking that the District Court of Tulsa County, Oklahoma be ordered to furnish a case-made in case No. 19209 of said court, wherein the petitioner was convicted of the Crime of Rape in the First Degree and sentenced to Thirty (30) years in the state penitentiary on March 19, 1962.
The petitioner seeks said case-made for the alleged sole and only purpose of filing a petition for Writ of Habeas Corpus in this court.
Since Habeas Corpus goes only on the matter of jurisdiction, a case-made is not necessary. Inquiry by the Court of Criminal Appeals in Habeas Corpus is limited to the questions of (1) whether the Court in which the prisoner was convicted had jurisdiction of the person of the defendant and of the crime charged, and (2) whether the court had jurisdiction to render the particular judgment. The only necessary documents for filing an application for Habeas Corpus are a certified or photostatic copy of the information with which the defendant was charged and the judgment and sentence rendered by the trial court. See Goforth v. Raines, Okl.Cr., 361 P.2d 304; Jackson v. Raines, Okl.Cr., 355 P.2d 1013.
It is our opinion that the petition filed herein fails to state facts warranting this court to grant said Writ of Mandamus and the application for same is hereby denied.
NIX, P. J., and BRETT, J., concur.